Citation Nr: 0521981	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to March 1977 and from September 1980 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 2, 2003, which vacated an 
August 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
September 1996 rating decision by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded to the RO for additional 
development in August 2003.

The veteran testified at personal hearings before the 
undersigned Veterans Law Judge in July 1999 and March 2005.  
Copies of the transcripts of those hearings are of record.  
Although the veteran submitted a statement in support of his 
claim in May 2005 without waiving RO consideration, the Board 
finds the information provided is essentially duplicative of 
evidence, including personal hearing testimony in January 
1997, previously considered and acted upon by the RO.  
Therefore, an additional remand for further development is 
not warranted.  But see 38 C.F.R. § 20.1304(c) (2004).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Persuasive evidence demonstrates the veteran's present 
cardiovascular disorders, including hypertension, were not 
manifested during service or within one year of his discharge 
from service, nor is a cardiovascular disorder, including 
hypertension, otherwise shown to be related to service.


CONCLUSION OF LAW

A cardiovascular disorder, including hypertension, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the case to the Board.  The service 
connection issue on appeal was re-adjudicated in a July 2004 
supplemental statement of the case.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the July 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's available service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  While the available record does 
not include a copy of a separation examination, service 
department reports dated in November 1997, February 1998, and 
March 1998 indicate that all existing records have been 
obtained.  It is also significant to note that the veteran 
has provided inconsistent statements concerning treatment 
allegedly received during active service and as to whether or 
not he had an examination upon separation from service.

The record includes VA and private treatment reports, VA 
examination reports and medical opinions, transcripts of the 
veteran's hearing testimony, and statements from the 
veteran's spouse.  The veteran also stated in April 1999 that 
his claim for Social Security Administration (SSA) benefits 
had been denied because of ineligibility due to an 
insufficient employment history.  As the claim was apparently 
denied based upon an eligibility determination without 
indication that any evidence pertinent to the present issue 
on appeal may be associated with the records of that SSA 
claim, additional development to obtain SSA records is not 
required.  There has been no reference to any additional 
existing records that might aid the present claim.  The 
veteran has reported that he had been told that the records 
of his private medical treatment soon after service were 
unavailable.

Although the veteran's attorney in a June 2002 appellant's 
brief claimed service medical records dated in 1981 and 1982 
were missing from the file, the reportedly missing records 
were not sufficiently identified at that time for a 
determination as to this matter.  At the March 2005 hearing 
it was asserted, in essence, that service medical records had 
apparently been found and re-associated with the claims file.  
The available service medical records do, in fact, include 
records dated in 1981 and 1982.  Significantly, these records 
include the specific 1981 and 1982 reports summarized in a 
January 2002 VA medical expert's opinion and the Board 
included specific reference to service medical reports dated 
in 1981 and 1982 in its August 2001 decision.  Therefore, the 
Board finds no merit to the claim of missing service medical 
records from the claims file.  Further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in January 2001 and May 2004.  
Although the veteran's attorney claims the October 2000 
request for a medical advisory opinion "expressed opinions 
about the evidence that were better made by the physician," 
the Board finds the correspondence did not impermissibly 
suggest an answer or limit the field of inquiry.  See Bielby 
v. Brown, 7 Vet. App. 260, 268 (1994).  A review of the 
correspondence indicates that both positive and negative 
"facts" were reported and that the information provided was 
essentially accurate.  Observing that the majority of 
elevated readings in service appeared to have occurred in 
conjunction with trauma or infection was neither erroneous 
nor irrelevant to the etiology opinion necessary for an 
adequate determination of the appeal.

While the October 2000 correspondence did not include the 
blood pressure readings reported by the veteran's spouse to 
have been taken during his service, the Board finds the 
request and subsequent VA medical opinion obtained were not 
flawed because the physician is shown to have reviewed a 
complete record which included the statements of the 
veteran's spouse.  That the request neither included this 
information as "fact" nor provided a specific determination 
as to the credibility of the spouse's report is not 
demonstrated to have adversely influenced the medical 
expert's opinion.  

The Board now finds that the statements of the veteran's 
spouse as to symptoms of hypertension and specific blood 
pressure readings taken during active service are of no 
probative value.  Her 1997 and 1999 statements recalling 
readings taken over 13 years earlier, apparently based solely 
upon memory, are inherently incredible due not only to the 
passage of time but also to her obvious interest in the 
outcome of this appeal.  Additionally, her statements as to 
elevated blood pressure readings at the level indicated 
during service are inconsistent with both the available 
documented blood pressure readings during and soon after 
service and the veteran's documented statements concerning 
inquiries as to a history of high blood pressure provided 
prior to 1990.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) ("The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."), citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of any cardiovascular disorders.  
Reports dated in August 1981 show the veteran complained of 
chest pains after he slipped on some steps and that diagnoses 
of musculoskeletal pain were provided.  Complaints of 
headaches and dizziness in March 1982 were associated with a 
diagnosis of an upper respiratory infection.  Headache and 
dizziness complaints in April 1982 were associated with 
reported head trauma.  A May 1982 report noted diagnoses of 
tension headache and gastroenteritis.  Records show that 
diastolic readings of 90 were recorded on several occasions, 
including readings of 120/90 in August 1981, 138/90 in 
April 1982, and 130/90 in July 1983.  The service medical 
records also include many diastolic readings below 90, 
including a reading of 120/82 in August 1983 (the last 
reading recorded in the available service medical records).  
A separation examination is not of record.

VA medical records show the veteran was seen in December 1983 
for dental treatment.  A Health Questionnaire for Dental 
Outpatients dated in December 1983 shows he reported he was 
not under the care of a physician for any condition, that he 
was not taking any medicines or drugs, and that he did not 
have high blood pressure.  

In an initial application for compensation in November 1985 
the veteran requested entitlement to service connection for 
hearing loss, a right ankle disorder, and a dental disorder.  

VA examination in December 1985 included a blood pressure 
reading of 140/90, bilaterally.  The report is negative for 
complaint, treatment, or diagnosis of any cardiovascular 
disorders.  It was noted the veteran denied any treatment by 
a physician or regular medication use.  Cardiovascular 
examination revealed regular rate and rhythm without murmurs 
or gallops.  

VA medical records dated in October 1986 show the veteran was 
seen for complaints of sternal chest pain without shortness 
of breath.  There was no history of heart disease.  Chest X-
rays revealed his heart to be normal and his lungs to be 
clear.  An electrocardiograph (EKG) revealed a nonspecific ST 
abnormality.  It was suspected that his complaints of pain 
were of gastrointestinal etiology.  In July 1987, the veteran 
was again seen for complaints of chest pain felt to be of 
gastrointestinal etiology.  It was noted that the veteran had 
suffered from "[h]eartburn" since 1980 when he had been in 
service.  His blood pressure was 130/74.  The assessment was 
peptic symptoms.  

Records show he was seen in July 1988 with complaints of 
swollen tonsils and inability to swallow and that his blood 
pressure was 138/90.  When seen for similar complaints in 
September 1988 his blood pressure was 147/88.  In October 
1988, his blood pressure was 118/74 and the assessment was 
probable strep throat.  Blood pressure readings of 132/82 and 
132/90 were recorded in August 1989 and December 1989.  In 
July 1990, his blood pressure was 152/102.  The physician at 
that time stated there was no history of hypertension, but 
requested that the veteran return in six to seven days to 
have his blood pressure checked again.  The records reflect 
that the veteran had an appointment to be seen in April 1991 
at the hypertension clinic.

Private medical records show the veteran was seen in August 
1991 for complaints of sharp substernal pain.  He had no 
known history of cardiopulmonary disease.  Elevated blood 
pressure readings were recorded and it was noted that he had 
high blood pressure for seven months.  An assessment of 
anterior chest pain of musculoskeletal etiology (acute 
myocardial infarction ruled out) was given.

In September 1991, the veteran was seen at the Penrose St. 
Francis Healthcare System for a small laceration.  It was 
reported that he was on blood pressure medication and that 
his blood pressure was 147/85.  Medical records from this 
facility reflect that he was seen in October 1991 for 
Captopril scintigraphy with the indications being "[r]ecent 
diagnosis of hypertension."  This procedure resulted in an 
impression of slight prolongation of transit time through the 
right kidney post-Captopril, suspicious for renal vascular 
hypertension.  When he was seen later in October 1991 his 
blood pressure was 152/87 and it was noted that his 
medications included Vasotec.  In March 1993, the veteran was 
admitted to the intensive care unit of this facility with a 
diagnosis of unstable angina.  It was reported that the 
veteran had hypertension since a motor vehicle accident in 
1991.  He was to be evaluated for possible myocardial 
infarction versus ischemia.  Left heart catheterization with 
selective coronary angiography resulted in an impression of 
normal coronary anatomy with systemic hypertension.  When the 
veteran was released from the hospital after two days the 
final diagnoses included chest pain syndrome, non-cardiac in 
origin, hypertension, and question of medical compliance.

Private medical reports dated in December 1994 included a 
blood pressure reading of 205/105.  The diagnosis was 
"[h]ypertension with history."

In February 1996, the veteran filed his initial claim for 
compensation for chest pain and high blood pressure.  He 
noted he had monthly expenses related to medication for a 
heart disorder.

On VA examination in August 1996 the veteran's blood pressure 
was 188/138 while standing, 190/140 while sitting, and 
186/126 while lying down.  The diagnosis was severe essential 
hypertension with left ventricle atrophy and hypertensive eye 
ground changes.  Although the examiner directed reference to 
the claims file for pertinent past medical history and 
findings of record, it was noted that "no medical records 
[were] available for review."  The RO compensation 
examination worksheet shows the claims file was not required 
for the examination.  Apparently based upon the veteran's 
report, the examiner noted he had been seen at an aid station 
in 1982 in Germany complaining of chest pain and told it was 
due to flu and that an EKG had been normal.  It was also 
noted that a physician's assistant had sent him to a 
Frankfort hospital where he was evaluated and had another 
EKG, he was profiled on light duty for ten days, and his 
blood pressure had been intermittently high since 1983 and in 
1985.

At his RO hearing in January 1997, the veteran testified, in 
essence, that there were only three or four pages of service 
medical records for 1983, the year he allegedly was diagnosed 
with hypertension.  He stated his belief that the claims file 
did not contain complete service medical records.  He 
reported he had experienced significant chest pains during 
service and that just a few days prior to discharge he had 
been treated with a pink blood pressure medicine to regulate 
his blood pressure. He testified that in December 1983 he had 
reported to the emergency room at a VA medical facility for 
chest pains and that he was also seen at the Eisenhower 
Hospital.  He stated the Eisenhower Hospital had closed and 
that he had been told the hospital records were probably 
destroyed.  He said he had a heart attack at that time and a 
second heart attack in 1994.  He asserted that he had been 
provided diagnoses of coronary artery disease and 
hypertension during service, but that he was not told he had 
elevated blood pressure and he was not provided medication.  
He stated he was treated after service by a private doctor 
and had been receiving treatment from VA.  He testified that 
a doctor told him his hypertension was due to service.

In a January 1997 letter submitted in support of the claim 
the veteran's spouse reported she was a practicing registered 
nurse.  She stated that "while I have the ability to monitor 
and try to control some of the problems [the veteran] has 
faced, they are ongoing and began while he was in the Army."  
She reported that the veteran's heart condition had 
"deteriorated from the time he was in the Army through the 
present."  She reported that the veteran complained of chest 
pain each time he returned from "down range," and "would 
go to the Emergency Room at Fort Carson."  She stated that 
"his blood pressures have been in the range of 290/90 and as 
high as 300/120" without improvement with dietary control or 
medication, but did not specifically note whether these blood 
pressure readings were obtained during or after service.  She 
also reported that the veteran had been tested for kidney 
damage and that some blockage has been noted "due to 
prolonged untreated high blood pressure while in the Army."

In a deferred rating decision dated in January 1997, the RO 
hearing officer initiated development for VA medical center 
records, including emergency room medical records since 1983.  
The RO also requested additional medical records from the 
service department and requested all records of treatment 
from the emergency room at the Fort Carson hospital for 
September 1983.

In August 1997, the service department medical facility at 
Fort Carson, Colorado, responded that there were no records 
available at that facility for the veteran for the year 1983.

In October 1997, the RO requested additional information from 
the veteran regarding treatment he received at Fort Carson in 
1983.  The RO then sent another request to the service 
department for medical records and clinical records during 
service as well as for treatment after service.

In October 1997, the service department responded that all 
available medical records for the veteran had already been 
furnished to the RO.  In January 1998, February 1998, and 
March 1998, the service department responded to the RO's 
requests for additional records that all available service 
medical records had been forwarded to the RO and that a 
search for clinical records was negative.

At his personal hearing in July 1999 the veteran testified 
that he had been provided a diagnosis of hypertension in 
September 1983, shortly before his release from service.  He 
stated that he began to experience chest pain about the 
middle of 1981 and that he later experienced severe 
headaches.  He testified that his spouse had taken his blood 
pressure as part of her clinical training to become a 
registered nurse and that she told him he had high blood 
pressure.  He stated that about four to five months after 
service he had been treated at a VA medical facility for 
chest pain.  His blood pressure was elevated at that time, 
but he was diagnosed with ulcers and treated with Tagamet.

In letters received in August 1999 and October 1999 the 
veteran's spouse reported that he had had problems with high 
blood pressure, chest pain, headaches, and other symptoms 
related to high blood pressure while he was in the Army in 
1983.  She stated that she took his blood pressure at that 
time and his readings were as high as 260/130 and 290/110, 
along with elevated pulses and shortness of breath.  She 
reported that his symptoms included excessive sweating, 
weakness, bad headaches with nausea and vomiting, shortness 
of breath, tightness in his chest, severe dizziness, ankle 
edema, and heart palpitation.

In October 2000, the Board requested an opinion from a VA 
medical expert.  The physician was requested to review the 
record and furnish an opinion as to the degree of medical 
probability that the veteran's current hypertensive vascular 
disease had its clinical onset in service.

In correspondence dated in January 2001 a physician with 
expertise in hypertension and lipid metabolism associated 
with the Atlanta VA Medical Center and the Department of 
Medicine, Emory University School of Medicine, provided a 
review and summary of the veteran's medical history with 
respect to blood pressure and cardiovascular disease for the 
period from 1980 to 1995.  The physician noted that many 
blood pressure readings were taken while the veteran was in 
service, but that only two readings were considered slightly 
elevated.  The majority of the readings were in the 112 to 
120 range for systolic and 60 to 76 for diastolic.  Of the 
two slightly elevated readings one was following a traumatic 
assault, while the other was during a prolonged 
gastrointestinal illness.  It was noted all other readings 
fell within the normal or low normal category.  

The physician also noted significant post service medical 
findings, including the results of the December 1985 VA 
examination.  It was noted that report made no mention of 
elevated blood pressure nor of a previous hypertension 
diagnosis.  His blood pressure had been 140/90 and the 
veteran was not taking any hypertension medication.  In 
August 1991, he had been seen at the Penrose Hospital 
emergency room and treated for chest pain, diagnosed as 
musculoskeletal.  He was not on blood pressure medication and 
no mention was made of a previous hypertension diagnosis.  
His blood pressure was 140/80.  In March 1993, he was seen 
again at the Penrose Hospital for chest pain.  The admitting 
report noted a 1991 closed head injury from a motor vehicle 
accident, with blunt chest trauma, and "has had hypertension 
since that time."  A cardiac catheterization to rule out 
coronary artery disease was normal.  An echocardiogram 
revealed left ventricular hypertrophy.  In January/March 1996 
extensive work-up for secondary causes of hypertension were 
all normal.  In August 1996, VA examination noted that the 
patient had intermittent blood pressure elevations from 1983-
1985 and was started on Vasotec medication in 1990.  His 
blood pressure was 188/126, 190/140, and 188/138.  

The medical expert provided the following opinion:

It is my opinion that there is no evidence in the 
records provided, to substantiate a claim that the 
patient developed hypertension during his period of 
active military duty from 1980-83.  Onset of 
hypertension appears to have occurred sometime 
between the years of 1985 and 1991 or 1992.  He 
apparently was not treated for hypertension until 
sometime after 8/91.  In addition, he had a 
negative workup for coronary artery disease in 1993 
but was found to have left ventricular hypertrophy, 
a possible sequelae of uncontrolled hypertension.  
Hypertension is a disorder in which many genes 
contribute in various degrees depending upon 
environmental and lifestyle influences. Caloric 
imbalance with subsequent overweight, habitual high 
salt intake, sedentary lifestyle, excess alcohol 
consumption and inadequate potassium intake may all 
contribute to the development of hypertension in 
certain patients.  The etiology of this patient's 
hypertension is likely to be multifactorial.  
Though most of these factors were not addressed in 
these records, it should be noted that the patient 
had gained 50-70 lbs.  In body weight since his 
discharge from the military.  This may have been 
one of the factors that contributed to the 
development of essential hypertension.

In a June 2002 appellant's brief to the Court the veteran's 
attorney, among other things, asserted that an "engagement" 
letter had prejudiced the January 2002 VA medical expert's 
opinion and that the letter had not disclosed the fact that 
pertinent lay evidence had been received.  It was further 
asserted that records dated from 1981 to 1982 were missing 
from the file, that the expert's opinion contained 
speculative assertions, and that the expert's use of the term 
"apparently" indicated a lack of certainty as to etiology.  

A May 2004 VA examination report noted the veteran's claims 
file was reviewed in great detail.  The examiner noted the 
veteran reported he had first become aware of elevated blood 
pressure in 1982 and 1983 during active service in Germany.  
He stated he had been treated at the Fort Carson emergency 
room in 1983 and told he had hypertension.  The examiner 
summarized the evidence of record, including the blood 
pressure readings reported by the veteran's spouse, and noted 
that a review of the documented blood pressure readings 
revealed the "elevation of diastolic pressure to 90 clearly 
occurred in the context of either major head trauma or 
abdominal pain, either of which is quite capable of elevating 
blood pressure on a transient basis."  The examiner noted 
that in an April 19, 1993, report a board certified 
cardiologist found "perfectly normal coronary arteriograms 
and no functional abnormalities" after cardiac 
catheterization.  A central aortic root pressure of 147/100 
at the time of that procedure was also noted.  

It was the opinion of the examiner that there was no evidence 
of hypertension during active service because "the 
elevations of diastolic pressure to the level of 90 clearly 
occurred on a transient basis and were in association with 
stress such as being kicked in the head and abdominal cramps 
which in any individual ...can transiently elevate his blood 
pressure."  There was no evidence of sustained blood 
pressure readings in any of the available records and no 
evidence of an elevated blood pressure reading during the 
time frame from 1983 to December 1985.  The examiner stated 
there was no evidence of coronary artery disease or 
antecedent myocardial infarction based upon the diagnostic 
test findings of record, but that there was evidence of mild 
left ventricular hypertrophy which would not be unexpected in 
the context of poorly controlled hypertension over the past 
few years.  

In subsequent correspondence the veteran reiterated his claim 
and asserted that he had been treated at Fort Carson during 
service with a patch, some medication, and aspirin.  He 
reported he had been seen at the Denver VA hospital after 
service and told that pain in his chest and abdomen was only 
abdominal pain.  

At his personal hearing in March 2005 the veteran testified 
that he first experienced episodes of chest pain in 1982 upon 
returning from the field and that he was first aware of his 
high blood pressure during service in 1983.  He stated his 
spouse had taken his blood pressure during this period of 
time and that in approximately July 1983 he had been seen by 
a medic who provided some medication.  He reported that prior 
to leaving service he was seen by a physician who put a patch 
on him and gave him aspirin.  He recalled being informed that 
his blood pressure was up at the Fort Carson hospital 
emergency room and he reported that he had not been provided 
a discharge examination.  He also asserted, in essence, that 
VA medical care soon after service had incorrectly attributed 
elevated blood pressure readings to a gastrointestinal 
disorder.  

The veteran's attorney claimed service medical records 
documenting treatment during the final months of service in 
1983 had been lost and asserted that an August 1996 
(erroneously identified as August 1986) VA examiner stated 
the veteran's blood pressure had been intermittently high 
since 1983.  It was further asserted that the statements of 
the veteran and his spouse, with the "confirmation of 
hypertensive readings in 1983 and [1985]" by a VA physician, 
demonstrated a continuity of symptomatology relating 
hypertension to service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular disease and hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that the Board must determine 
how much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's present cardiovascular disorders, including 
hypertension, were not manifested during service or within 
one year of his discharge from service.  A cardiovascular 
disorder, including hypertension, is not otherwise shown to 
be related to service.  The Board finds the January 2001 and 
May 2004 VA medical opinions as to etiology are persuasive.  
It was the opinion of these examiners that the veteran's 
hypertension was not shown to have been manifest either 
during active service or within one year of his discharge 
from service.  

The Board further finds that the contentions of the veteran's 
attorney that an August 1996 VA examiner found the veteran's 
blood pressure had been intermittently high since 1983 and 
confirmed hypertensive readings in 1983 and 1985 to be an 
inaccurate interpretation of that report and that the report 
provides no opinion as to the date of onset of the veteran's 
hypertension.  The section of the examination report where it 
was noted that "[h]is blood pressure has been intermittently 
high since 1983 and in 1985" is more indicative of 
recitation of medical history provided by the veteran.

The evidence which tends to support the veteran's claim that 
his hypertension began during his military service consists 
of his own statements and the letters from his spouse.  In 
her letters the veteran's spouse stated that, as a registered 
nurse, she monitored his blood pressure while he was still in 
military service and that he had manifested elevated blood 
pressure readings at that time as well as many symptoms 
related to high blood pressure.  She stated that the veteran 
developed hypertension and other related medical problems 
during service which had continued to the present time.  The 
veteran has stated that he was treated for hypertension 
during service, that he complained of significant chest pains 
during service, and that a few days prior to discharge he was 
treated with medicine to regulate his blood pressure.  In 
1999, he testified that he was diagnosed with hypertension in 
September 1983, shortly before his release from service.

As noted above, the Board has found that the statements of 
the veteran's spouse as to symptoms of hypertension and 
specific blood pressure readings taken during active service 
are of no probative value.  Although she is shown to be a 
registered nurse and therefore competent to provide medical 
opinions consistent with her medical training, her statements 
recalling blood pressure readings taken over 13 years earlier 
are considered to be inherently incredible because of the 
passage of time, because of her interest in the outcome of 
the appeal, and because of an inconsistency with the 
documented blood pressure readings and the veteran's own 
statements as to a history of high blood pressure provided 
prior to 1990.  To the extent that her statements indicate 
the presence of cardiovascular disorders or hypertension 
during active service, the Board finds these statements are 
inconsistent with the opinions of record provided by 
physicians with a higher level of training.

The Board also notes that the veteran is not a licensed 
medical practitioner and he is not competent to offer 
opinions on questions of medical causation.  See Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, his 
statements as to the date of onset of hypertension and as to 
allegations of an erroneous diagnosis associated with VA 
treatment soon after service are of no probative value.

As to the claim that the evidence demonstrates a continuity 
of symptomatology relating hypertension to active service, 
the Board finds the persuasive medical opinions of record 
have specifically found the veteran's hypertension was not 
manifest during active service.  The January 2001 VA medical 
expert's opinion concluded that the onset of the veteran's 
hypertension appeared to have occurred sometime after 1985 
and noted that he was not treated for hypertension until 
sometime in 1991.  The claim as to a continuity of 
symptomatology is also rebutted by the veteran's own 
statements provided when he sought dental treatment at a VA 
facility in December 1983, when he first applied for VA 
compensation in November 1985, and when he was first examined 
for VA compensation purposes in December 1985.  

In addition, records show that upon treatment in July 1990 
his blood pressure was 152/102, but the physician stated 
there was no history of hypertension.  When the veteran was 
seen in August 1991, it was noted that he had high blood 
pressure for seven months.  When the veteran was seen in 
September and October 1991 at the Penrose St. Francis 
Healthcare System it was reported that he was on blood 
pressure medication and that the diagnosis of hypertension 
was recent.  In March 1993, it was reported that he had 
hypertension since a motor vehicle accident in 1991.  The May 
2004 VA examiner also noted that there was no evidence of 
hypertension during active service because the elevated 
diastolic pressures of record were associated with stress, 
that there was no evidence of sustained blood pressure 
readings in any of the available records, and that there was 
no evidence of an elevated blood pressure reading during the 
time frame from 1983 to December 1985.  Thus, the Board finds 
the veteran's cardiovascular disorders, including 
hypertension, were first manifest more than one year after 
his discharge from service and that entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


